Case 3:18-cv-12026-RHC-EAS ECF No. 6, PageID.33 Filed 10/23/18 Page 1 of 21




                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION

STEPHEN NICHOLS, individually and
on behalf of all others similarly situated,
                                              Case No. 3:18-cv-12026
      Plaintiff,
                                              Hon. Robert H. Cleland
-v-
                                              Mag. Judge Elizabeth A. Stafford
WAYNE COUNTY PROSECUTOR’S
OFFICE, KYM WORTHY, in her
official and individual capacity, and
CITY OF LINCOLN PARK, jointly and
severally,

      Defendants.


 MOTION TO DISMISS OR TO ABSTAIN, OR IN THE ALTERNATIVE,
     MOTION FOR SUMMARY JUDGMENT BY DEFENDANTS
THE WAYNE COUNTY PROSECUTOR’S OFFICE AND KYM WORTHY

       Pursuant to Fed. R. Civ. P. 12(b)(6), Fed. R. Civ. P. 56, and the Pullman

abstention doctrine, Defendants the Wayne County Prosecutor’s Office and Kym

Worthy (collectively “Wayne County”) move to dismiss or to abstain from

entertaining the Complaint filed by Plaintiff Stephen Nichols (“Plaintiff”), or in the

alternative, for summary judgment. In support of its motion, Wayne County relies

upon the attached Brief.
Case 3:18-cv-12026-RHC-EAS ECF No. 6, PageID.34 Filed 10/23/18 Page 2 of 21




      Pursuant to E.D. Mich L.R. 7.1(a), on October 22, 2018, counsel for Wayne

County explained in writing the nature of the motion and its legal basis to counsel

for Plaintiff, and requested but did not obtain concurrence in the relief sought.

Dated: October 23, 2018                 Respectfully submitted,

                                        By: /s/Davidde A. Stella
                                        James W. Heath (P65419)
                                        Wayne County Corporation Counsel
                                        Davidde A. Stella (P69948)
                                        Assistant Corporation Counsel
                                        500 Griswold St., 30th Floor
                                        Detroit MI 48226
                                        (313) 224-5030
                                        dstella@waynecounty.com

                                        Attorneys for the Wayne County
                                        Prosecutor’s Office and Kym Worthy
Case 3:18-cv-12026-RHC-EAS ECF No. 6, PageID.35 Filed 10/23/18 Page 3 of 21




                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION

STEPHEN NICHOLS, individually and
on behalf of all others similarly situated,
                                                  Case No. 3:18-cv-12026
      Plaintiff,
                                                  Hon. Robert H. Cleland
-v-
                                                  Mag. Judge Elizabeth A. Stafford
WAYNE COUNTY PROSECUTOR’S
OFFICE, KYM WORTHY, in her
official and individual capacity, and
CITY OF LINCOLN PARK, jointly and
severally,

      Defendants.


BRIEF IN SUPPORT OF MOTION TO DISMISS OR TO ABSTAIN, OR IN
  THE ALTERNATIVE, MOTION FOR SUMMARY JUDGMENT BY
  DEFENDANTS THE WAYNE COUNTY PROSECUTOR’S OFFICE
                    AND KYM WORTHY




                                              1
Case 3:18-cv-12026-RHC-EAS ECF No. 6, PageID.36 Filed 10/23/18 Page 4 of 21




            CONCISE STATEMENT OF ISSUES PRESENTED

1.   Can Plaintiff state a municipal liability claim under 42 U.S.C. § 1983 against
     Wayne County for deprivation of procedural due process rights?

2.   Can Plaintiff state a claim against the Wayne County Prosecutor in her
     individual capacity under 42 U.S.C. § 1983?

3.   Are Plaintiff’s claims for declaratory and injunctive relief moot?

4.   In the alternative, should the Court abstain from entertaining Plaintiff’s
     claims under the Pullman abstention doctrine?




                                        i
Case 3:18-cv-12026-RHC-EAS ECF No. 6, PageID.37 Filed 10/23/18 Page 5 of 21




         CONTROLLING OR MOST APPLICABLE AUTHORITY

Issue No. 1:       Procedural Due Process

Arrington-Bey v. City of Bedford Heights, Ohio, 858 F.3d 988 (6th Cir. 2017).

Hollins v. City of Detroit Police Dep’t, 571 N.W.2d 729 (Mich. Ct. App. 1997).

In re Forfeiture of $19,250, 530 N.W.2d 759 (Mich. Ct. App. 1995).

In re Forfeiture of One 1983 Cadillac, 439 N.W.2d 346 (Mich. Ct. App. 1988).

Jefferson v. Jefferson County Public Schools System, 360 F.3d 583 (6th Cir. 2004).

Kisela v. Hughes, 138 S. Ct. 1148 (2018)

Martinez v. City of Cleveland, 700 F. App’x 521 (6th Cir. 2017) (unpublished).

S.L. v. Pierce Township Bd. of Trustees, 771 F.3d 956 (6th Cir. 2017).

Wedgewood L.P. v. Township of Liberty, 610 F.3d 340 (6th Cir. 2010).

Williams v. Kentucky, 24 F.3d 1526 (6th Cir. 1994).

Zinermon v. Burch, 494 U.S. 113 (1990).

Issue No. 2:       Individual Liability

Ashcroft v. Iqbal, 556 U.S. 662 (2009).

Miller v. Calhoun County, 408 F.3d 803 (6th Cir. 2005).

Issue No. 3:       Declaratory and Injunctive Relief

Sumpter v. Wayne County, 868 F.3d 473 (6th Cir. 2017).

Issue No. 4:       Pullman Abstention

Expressions Hair Design v. Schneiderman, 137 S. Ct. 1144 (2017).
                                           ii
Case 3:18-cv-12026-RHC-EAS ECF No. 6, PageID.38 Filed 10/23/18 Page 6 of 21




                                INTRODUCTION

      Plaintiffs Stephen Nichols (“Plaintiff”) alleges that under 42 U.S.C. § 1983

Defendant Wayne County1 has an unconstitutional “custom, practice, or policy” of

failing to file “prompt” civil asset forfeiture complaints on vehicles seized by local

police departments after receiving a notice that a claimant seeks to contest the

forfeiture. During July 2015, over three years ago, the City of Lincoln Park Police

Department (the “LPPD”) seized Plaintiff’s vehicle pursuant to Michigan law for

driving with a falsified proof of insurance. Although during the autumn of 2015,

Wayne County had decided not to go forward with a forfeiture suit in state court,

an assistant prosecuting attorney inadvertently and unintentionally failed to instruct

the LPPD to release the vehicle. However, at no point before filing suit did

Plaintiff either attempt to contact the Wayne County Prosecutor’s Office about the

delay, or file anything with the state court assigned to hear all civil forfeiture

matters in Wayne County.

      As explained further below, because Plaintiff had, but failed to avail himself

of, remedies in state court to challenge the “promptness” of the civil asset

forfeiture complaint, his procedural due process claim fails as a matter of law.


1
 Plaintiff names as defendants the “Wayne County Prosecutor’s Office” and “Kym
Worthy” in her “official capacity.” Under 42 U.S.C. § 1983, official capacity
claims are considered as claims against the entity itself – here, Wayne County. See
Will v. Michigan Dep’t of State Police, 491 U.S. 58, 91 (1989).
                                          1
Case 3:18-cv-12026-RHC-EAS ECF No. 6, PageID.39 Filed 10/23/18 Page 7 of 21




Furthermore, Plaintiff’s claims for injunctive and declaratory relief are moot

because his vehicle has been returned and no forfeiture proceedings are ongoing or

imminent.    Finally, to the extent that Michigan law is deemed to be unclear

regarding an owner’s post-deprivation remedies in the event “prompt” civil

complaints are not filed on seized properties, the Court should abstain under the

Pullman abstention doctrine – as a state court resolution of the issue would obviate

the need to decide a constitutional question.

                               RELEVANT FACTS

A.    Michigan’s Civil Asset Forfeiture Procedure.

      Michigan law establishes a procedure by which law enforcement can seize

certain property under various circumstances, including, relevant here, property

that was used in connection with identity theft, Mich. Comp. Laws § 445.79.

Michigan law provides for the following procedure for a civil action for forfeiture:

      (1)    The state or local government must notify the owner of the
             property that it intends to seize the property. Mich. Comp.
             Laws § 333.7523(1)(a).

      (2)    The state or local government must notify the local prosecuting
             attorney regarding the intended seizure, unless all criminal
             proceedings have already been resolved. Mich. Comp. Laws §
             333.7523(1)(b).

      (3)    Within twenty (20) days of receiving notice from the local
             government seeking to forfeit the property, the owner must
             provide notice that he or she intends to challenge the forfeiture.
             Mich. Comp. Laws § 333.7523(1)(c). If no claim is received
                                          2
Case 3:18-cv-12026-RHC-EAS ECF No. 6, PageID.40 Filed 10/23/18 Page 8 of 21




             within the twenty-day period, the property is forfeited. Mich.
             Comp. Laws § 333.7523(1)(d).

      (4)    If an owner disputes the forfeiture, the local prosecuting
             attorney can promptly file a civil complaint in the appropriate
             court. Mich. Comp. Laws § 333.7523(1)(c).

      During the pendency of the civil forfeiture proceedings, “[p]roperty taken or

detained . . . is not subject to an action to recover personal property.” Mich. Comp.

Laws § 333.7523(2). However, Michigan law requires courts to entertain

challenges to the failure to follow the civil asset forfeiture procedure as a basis for

dismissal of the action. For instance, if notice is not properly served on an owner

after the property is seized, the owner has the right to challenge the sufficiency of

notice. See Hollins v. City of Detroit Police Dep’t, 571 N.W.2d 729, 732 (Mich.

Ct. App. 1997) (recognizing that “the requirements of the forfeiture provisions [are

to] be construed strictly to ensure that the due process rights of claimants are

protected”). Michigan law also provides a remedy where an owner believes that a

civil asset forfeiture complaint was not filed “promptly.” See In re Forfeiture of

One 1983 Cadillac, 439 N.W.2d 346, 348 (Mich. Ct. App. 1988).2 Both Michigan


2
  Michigan courts have issued numerous opinions on owners’ challenges to the
“promptness” of a civil forfeiture complaint. See, e.g., People v. Real Property at
7649 South Cork Road, No. 271532, 2007 Mich. App. LEXIS 322, *6-8 (Mich. Ct.
App. Feb. 8, 2007) (unpublished) (holding that a five-month delay, combined with
the other factors, was unreasonable in the context of a civil asset forfeiture of a
piece of real property); People v. One 1979 Honda Automobile, 362 N.W.2d 860,
862 (Mich. Ct. App. 1984) (holding that a 2.5 month delay was not unreasonable);
                                          3
Case 3:18-cv-12026-RHC-EAS ECF No. 6, PageID.41 Filed 10/23/18 Page 9 of 21




and federal courts have held that the Michigan civil asset forfeiture law satisfies

the requirements of due process before any property is permanently forfeited. See

In re Forfeiture of $109,901, 533 N.W.2d 328, 331 (Mich. Ct. App. 1995); Derrick

v. City of Detroit, 425 N.W.2d 154, 155 (Mich. Ct. App. 1988) (holding that the

civil asset forfeiture state “provide[s] the procedural safeguards necessary to

ensure due process”); Michigan v. Milwaukee 3/8 Cordless Drill, No. 11-402, 2011

U.S. Dist. LEXIS 83644, *28 (W.D. Mich. July 29, 2011) (unpublished) (“Because

Michigan provides ample post-deprivation remedies, Plaintiff fails to state a due

process claim based on the alleged taking of his personal property”); Nelson v.

McDonough, No. 11-239, 2011 U.S. Dist. LEXIS 43368, *6-8 (W.D. Mich. Apr.

21, 2011) (unpublished) (holding that the Michigan civil asset forfeiture process

provides adequate post-deprivation process).

      The Wayne County Prosecutor’s Office’s Asset Forfeiture Unit reviews well

over 500 new challenges per year to local police department’s seizure of real and

personal property connected to the facilitation of the trafficking and sale or receipt

of illegal controlled substances, nuisance activities, identity theft, and other crimes

for which Michigan law allows local governments to seize property. (Exhibit 1,

Moody Decl. ¶ 5). It is the normal practice of the WCPO to have contact with

In re $11,377, No. 321641, 2015 Mich. App. LEXIS 1377, *8-11 (Mich. Ct. App.
July 14, 2015) (unpublished) (holding that under the circumstances of the case, a
four-month delay was not unreasonable).
                                          4
Case 3:18-cv-12026-RHC-EAS ECF No. 6, PageID.42 Filed 10/23/18 Page 10 of 21




every owner or his/her agent of seized assets after the receipt of case information

from local governmental units.      (Id. ¶ 6).   The WCPO reviews the relevant

information, and based on that information either: (1) informs the law enforcement

agency to release the seized property; (2) attempts to negotiate an out-of-court

resolution with the owner/agent; or (3) goes forward with a civil action for

forfeiture. (Id.). The practice of the WCPO is to resolve civil forfeiture matters as

quickly as possible and to promptly file complaints for forfeiture, if necessary, as

Michigan law directs. (Id.). However, the precise timeline for each case turns on

each seizure’s particular facts and circumstances. (Id.).

B.    July 2015: The City of Lincoln Park Police Department Seizes
      Plaintiff’s Vehicle Because of Suspected Insurance Fraud.

      On or about July 2, 2015, City of Lincoln Park Police Department Officer R.

Kolakovich initiated a traffic stop of Plaintiff in the area of Outer Drive and I-75.

(Exhibit 2, Police Report). Before stopping him, Officer Kolakovich had run

Nichols’ license plate and discovered that the vehicle lacked insurance. (Id.).

Nichols provided to Officer Kolakovich a falsified proof of insurance. (Id.).

Officer Kolakovich informed Nichols that the 1998 Toyota Avalon was being

seized. (Id.). Officer Kolakovich then served Nichols with a Notice to Forfeit the

vehicle under the forfeiture provisions of Michigan’s Identity Theft Protection Act.

(Exhibit 3, Notice). On July 10, 2015, Nichols posted a bond with the LPPD to

                                          5
Case 3:18-cv-12026-RHC-EAS ECF No. 6, PageID.43 Filed 10/23/18 Page 11 of 21




challenge the forfeiture. (Exhibit 4, Bond). On August 11, 2015, Nichols admitted

responsibility for driving without insurance and paid the fine. (Exhibit 5, Nichols

Docket & Ticket).

      On August 4, 2015, Attorney Shaun Godwin (the attorney representing

Plaintiff in this case) filed a written appearance with the WCPO that he was

representing Plaintiff in regards to the vehicle. (Exhibit 6, Appearance; Exhibit 1,

Moody Decl. ¶ 7). The WCPO attempted to set up a meeting with Mr. Godwin for

September 8, 2015, to discuss the merits of the case and a possible resolution.

(Exhibit 1, Moody Decl. ¶ 7). That meeting did not occur because Mr. Godwin

failed to appear. (Id.). During the time period relevant to this case, all civil assert

forfeiture cases were assigned to Wayne County Circuit Court Chief Judge Robert

J. Colombo, Jr.. (Id. ¶ 13). From May 1, 2017, all cases have been assigned to

Judge David Allen. (Id.).

      During the September/October 2015 timeframe, the assistant prosecuting

attorney decided not to go forward with the filing of a civil forfeiture action in

Wayne County Circuit Court. (Id. ¶ 8). However, the APA inadvertently and

unintentionally failed to notify the LPPD to release the vehicle to Plaintiff. (Id.).

The WCPO has no record of any attempts by Mr. Godwin or by Plaintiff to contact

regarding the vehicle for the remainder of the 2015 and 2016. (Id.).


                                          6
Case 3:18-cv-12026-RHC-EAS ECF No. 6, PageID.44 Filed 10/23/18 Page 12 of 21




      Upon a routine case review, the WCPO attempted to set up another meeting

with Mr. Godwin for January 25, 2017. (Id. ¶ 9). Mr. Godwin again failed to

appear at the meeting. (Id.). The WCPO did not hear from Mr. Godwin again

until he filed the present lawsuit – over a year and a half later. (Id. ¶ 10). Upon

receiving notice of the present lawsuit, the WCPO launched an investigation, and

immediately released the vehicle to Plaintiff, with all fees waived. (Id. ¶ 11;

Exhibit 7, Email).

                                    ARGUMENT

      Plaintiffs assert one cause of action against Wayne County – a municipal

liability claim under 42 U.S.C. § 1983, alleging that it has a “custom, practice, or

policy” of not “promptly” bringing civil forfeiture complaints after a notice of

dispute is received from an owner. To state a claim for municipal liability, a

plaintiff “must demonstrate that the alleged federal violation occurred because of a

municipal policy or custom.” Burgess v. Fischer, 735 F.3d 462, 478 (6th Cir.

2013). “A municipality may not be sued under § 1983 for an injury inflicted solely

by its employees or agents.”       Id. (quotation marks and citation omitted).        A

plaintiff must prove one of the following: “(1) the existence of an illegal official

policy or legislative enactment; (2) that an official with final decision making

authority ratified illegal actions; (3) the existence of a policy of inadequate training

or supervision; or (4) the existence of a custom of tolerance or acquiescence or
                                           7
Case 3:18-cv-12026-RHC-EAS ECF No. 6, PageID.45 Filed 10/23/18 Page 13 of 21




federal rights violations.” Id. (citation omitted). A “plaintiff bears a heavy burden

in proving municipal liability, and he cannot rely solely on a single instance to

infer a policy of deliberate indifference” to constitutional violations. Thomas v.

City of Chattanooga, 398 F.3d 426, 433 (6th Cir. 2005).

B.    Count I: Plaintiff Cannot State a Claim for A Violation of Procedural
      Due Process.

      “[I]t is well-established that violations of state law do not automatically

translate into a deprivation of procedural due press under the United States

Constitution.” Wedgewood L.P. v. Township of Liberty, 610 F.3d 340, 354 (6th

Cir. 2010) (citation and quotation marks omitted). “[I]n the procedural due process

context, an adequate remedy available under state law constitutes post-deprivation

process.” Martinez v. City of Cleveland, 700 F. App’x 521, 522-23 (6th Cir. 2017)

(unpublished) (citing Zinermon v. Burch, 494 U.S. 113, 125-26 (1990)). “The

constitutional violation actionable under § 1983 is not complete when the

deprivation occurs; it is not complete until the State fails to provide due process.”

Zinermon, 494 U.S. at 125. “Plaintiff may not seek relief under Section 1983

without first pleading and providing the inadequacy of state or administrative

process and remedies and remedies to redress due process violations.” Jefferson v.

Jefferson County Public Schools System, 360 F.3d 583, 587-88 (6th Cir. 2004).



                                         8
Case 3:18-cv-12026-RHC-EAS ECF No. 6, PageID.46 Filed 10/23/18 Page 14 of 21




      Nowhere in the Complaint does Plaintiff allege the inadequacy of Michigan

state law procedures for challenging the “promptness” of a civil forfeiture

proceeding. See Daily Services, LLC v. Valentino, 756 F.3d 893, 904 (6th Cir.

2014) (recognizing that under the Parratt doctrine, a plaintiff is required to plead

and demonstrate the inadequacies of state law remedies before asserting a

procedural due process claim). Furthermore, Plaintiff did not himself even attempt

to raise such a challenge post-seizure. Although the WCPO attempted to set up

meetings with Plaintiff’s attorney on two occasions – during September 2015 and

January 2017 – the attorney failed to appear. Plaintiff never contacted the WCPO

about his vehicle. Plaintiff never attempted to bring the issue to the Wayne County

Circuit Court Judge who presided over all civil forfeiture actions. As stated above,

Michigan courts have established standards for “promptness” challenges within the

civil forfeiture proceedings, and owners often successfully invoke them. Because

Plaintiff cannot show an underlying constitutional violation, he cannot establish a

municipal liability claim as a matter of law. See, e.g., S.L. v. Pierce Township Bd.

of Trustees, 771 F.3d 956, 963 (6th Cir. 2017) (recognizing that a municipal

liability claim requires an underlying constitutional violation).

      Furthermore, Plaintiff cannot raise a genuine issue of material fact regarding

whether Wayne County has such a “policy” or “practice” of failing to file

“prompt” complaints. Plaintiff’s situation was rare and isolated incident, and a
                                           9
Case 3:18-cv-12026-RHC-EAS ECF No. 6, PageID.47 Filed 10/23/18 Page 15 of 21




complete aberration from the normal practice of the WCPO. (Exhibit 1, Moody

Decl. ¶ 12).   The WCPO attempts to resolve all seizure matters quickly and

efficiently – either by release, negotiation, or filing litigation. (Id.). Plaintiff

himself contributed to the delay in his case by failing to attend several meetings

with the WCPO, never contacting the WCPO or LPPD about his vehicle, and

failing to contact / to file papers with Judge Colombo or Judge Allen about his

vehicle.

      Finally, a municipality cannot be held liable under § 1983 unless there is

“clearly-established law” holding that alleged actions or inactions are

unconstitutional. See Arrington-Bey v. City of Bedford Heights, Ohio, 858 F.3d

988, 995 (6th Cir. 2017). Although the Supreme Court does not require “a case

directly on point for a right to be clearly established, existing precedent must have

placed the statutory or constitutional question beyond debate.” Kisela v. Hughes,

138 S. Ct. 1148, 1152 (2018) (citation omitted). Here, there is no Supreme Court

or Sixth Circuit precedent holding that allegedly delays in bringing civil forfeiture

complaints after a seizure constitutes a violation of federal due process rights and

that Michigan state courts do not provide an adequate remedy for that alleged

wrong. Moreover, courts repeatedly recognize the need for specific and

“particularized” precedent in the procedural due process realm to satisfy a

plaintiff’s burden to show that the law was “clearly established.” See, e.g.,
                                         10
Case 3:18-cv-12026-RHC-EAS ECF No. 6, PageID.48 Filed 10/23/18 Page 16 of 21




Williams v. Kentucky, 24 F.3d 1526, 1544 (6th Cir. 1994) (“Defendants are entitled

to qualified immunity on Williams' procedural due process claim because it was

not clearly established at the time of her demotion that a tenured public employee

had a due process right to a predemotion hearing”); Badder v. Schmidt, 50 F. Supp.

3d 902, 917-18 (E.D. Mich. 2014) (holding that the plaintiff’s claimed procedural

due process rights in deceased body were not “clearly established”). Indeed,

Michigan courts have repeatedly held that the Michigan civil forfeiture statute

provides adequate process, and should be strictly construed to ensure that due

process rights are respected. See Hollins, 571 N.W.2d at 732; In re Forfeiture of

$19,250, 530 N.W.2d 759, 762 (Mich. Ct. App. 1995).

       Because Plaintiff did not and cannot establish that Michigan law does not

provide adequate post-deprivation remedies in the event that a prosecuting attorney

does not “promptly” file an asset forfeiture complaint, his claims fail as a matter of

law.

B.     Plaintiff Cannot State a Claim Against the Wayne County Prosecutor in
       Her Individual Capacity Because She Lacked the Necessary Personal
       Involvement and Because She Would Be Entitled to Qualified
       Immunity.

       To the extent that Plaintiff asserts claims against the Wayne County

Prosecutor in her “individual capacity,” they fail as a matter of law. To be liable

under § 1983 for constitutional deprivations, a “plaintiff must plead that each

                                         11
Case 3:18-cv-12026-RHC-EAS ECF No. 6, PageID.49 Filed 10/23/18 Page 17 of 21




Government-official defendant, through the official’s own individual actions, has

violated the constitution.” Ashcroft v. Iqbal, 556 U.S. 662, 676 (2009). The

Prosecutor’s role as “head of the office” is insufficient to hold her personally liable

as there is no “respondeat superior” liability under § 1983. See Miller v. Calhoun

County, 408 F.3d 803, 817 n. 3 (6th Cir. 2005). Indeed, there is no allegation that

the Wayne County Prosecutor herself had any personal involvement, or specific

knowledge of, the seizure of Plaintiff’s vehicle or any resulting proceedings.

      Even if the Wayne County Prosecutor did have personal involvement, she

would be entitled to qualified immunity. Government officials are entitled to

qualified immunity from suit where a plaintiff cannot establish a violation of a

constitutional right that was clearly established at the time of a violation. See

Sumpter v. Wayne County, 868 F.3d 473, 480 (6th Cir. 2017). Here, Plaintiff

cannot establish a constitutional violation, and cannot show that any such right was

“clearly established.”

C.    Count II: Plaintiff Lacks Standing to Pursue Claims for Injunctive and
      Declaratory Relief.

      As explained above, because Plaintiff cannot establish a violation of federal

due process rights, he is similarly not entitled to declaratory or injunctive relief. N

addition, Plaintiff lacks standing to pursue these claims because no forfeiture



                                          12
Case 3:18-cv-12026-RHC-EAS ECF No. 6, PageID.50 Filed 10/23/18 Page 18 of 21




proceedings against his property are either pending or imminent. As stated by the

Sixth Circuit:

       To satisfy Article III standing, plaintiff must show, among other
       things, that she suffered an injury in fact, and she must do so for each
       form of relief. In the context of claims for injunctive or declaratory
       relief, a plaintiff must show that he is under threat of suffering injury
       in fact that is concrete and particularized, and that threat must be
       actual and imminent, not conjectural or hypothetical[.] [P]ast
       exposure to illegal conduct . . . unaccompanied by any continuing,
       present adverse effects, will not suffice to establish a present case or
       controversy.

Sumpter, 868 F.3d at 490-91 (citations and quotation marks omitted).

       Here, Plaintiff lacks standing because there are no civil forfeiture

proceedings pending and his vehicle has been returned. Plaintiff similarly cannot

demonstrate that he faces any “actual or imminent” future civil seizure of his

vehicle. Because he cannot do so, he lacks standing for claims for declaratory or

injunctive relief.

D.     In the Alternative, the Court Should Abstain From Entertaining
       Plaintiff’s Claims Under the Pullman Abstention Doctrine.

       To the extent that the Court would deem Michigan law to be unclear as to

Plaintiff’s avenue of relief in a case where a vehicle is seized but a complaint not

filed, abstention under Pullman would be appropriate.          As Judge Goldsmith

recently observed:

       Where uncertain questions of state law must be resolved before a
       federal constitutional question can be decided, federal courts should
                                          13
Case 3:18-cv-12026-RHC-EAS ECF No. 6, PageID.51 Filed 10/23/18 Page 19 of 21




      abstain until a state court has addressed the state questions. This
      doctrine of abstention, known as the Pullman doctrine, acknowledges
      that federal courts should avoid the unnecessary resolution of federal
      constitutional issues and that state courts provide the authoritative
      adjudication of questions of state law. A federal court should decline
      to exercise jurisdiction where uncertain state law might fairly be
      interpreted to avoid constitutional determinations, so as to honor
      important principles of federalism and avoid premature resolution of
      constitutional issues. Abstention is thus appropriate where state law is
      fairly susceptible of a reading that would avoid the necessity of
      constitutional adjudication.

White v. Kenny, No. 15-13085, 2016 U.S. Dist. LEXIS 60738, *6-7 (E.D. Mich.

May 9, 2016) (unpublished) (citations and quotation marks omitted); see

Expressions Hair Design v. Schneiderman, 137 S. Ct. 1144, 1156 (2017)

(“[A]bstention and certification serve the same goals. Both recognize that when the

outcome of a constitutional challenge turns on the proper interpretation of state

law, a federal court’s resolution of the constitutional question may turn out to be

unnecessary”).

      As explained above, Michigan law strictly construes its civil forfeiture

statute to ensure due process, including permitting challenges to various procedural

defects, even if they are not expressly permitted in the statute itself. Here, if

Plaintiff thought that the complaint filing process was taking too long, he could

have brought it to the attention of the WCPO or contacted and/or filed something

with the state court. Instead, he failed to follow up with the WCPO on two


                                        14
Case 3:18-cv-12026-RHC-EAS ECF No. 6, PageID.52 Filed 10/23/18 Page 20 of 21




occasions when it wished to discuss the case with him, and did not attempt to seek

any relief from the state court.

      To the extent that the Court finds that Michigan law is unclear about what

someone in Plaintiff’s situation should do, it is more prudent to permit the state

court to decide what his avenues of relief are. Only if the state court rules that

Plaintiff has no remedy under Michigan law would it be possibly necessary to

revisit whether he can state a claim for a due process violation.

                                   CONCLUSION

      For the foregoing reasons, Wayne County requests that the Court dismiss the

case, or abstain, or in the alternative, grant summary judgment to it.

Dated: October 23, 2018                Respectfully submitted,

                                       By: /s/Davidde A. Stella
                                       James W. Heath (P65419)
                                       Wayne County Corporation Counsel
                                       Davidde A. Stella (P69948)
                                       Assistant Corporation Counsel
                                       500 Griswold St., 30th Floor
                                       Detroit MI 48226
                                       (313) 224-5030
                                       dstella@waynecounty.com

                                       Attorneys for the Wayne County
                                       Prosecutor’s Office and Kym Worthy




                                          15
Case 3:18-cv-12026-RHC-EAS ECF No. 6, PageID.53 Filed 10/23/18 Page 21 of 21




                            CERTIFICATE OF SERVICE

       I certify that on October 23, 2018, I filed a copy of the foregoing with the
Clerk of the Court using the electronic filing system, which will send electronic
notification of this filing to all parties.
                                                   /s/Susan Sweetman
                                                   Susan Sweetman, PP, CLP
                                                   Paralegal




                                              16
